SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1065
CA 12-00488
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN
NEW YORK CENTRAL MUTUAL FIRE INSURANCE
COMPANY (“NYCM”), PETITIONER-APPELLANT,

                     AND                                           ORDER

JASMINE MENDEZ, RESPONDENT-RESPONDENT.


BROWN & KELLY, LLP, BUFFALO (MARK J. SCHAEFER OF COUNSEL), FOR
PETITIONER-APPELLANT.

LAW OFFICES OF JAMES MORRIS, BUFFALO (NADEEN C. SINGH OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered August 19, 2011. The order, insofar as
appealed from, denied the application of petitioner for a permanent
stay of arbitration and denied the application of petitioner for an
evidentiary hearing.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on August 7, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court